Ed. F. McFaddin, Justice, dissenting. The appellant claimed to the north line on either of two grounds: (a) adverse possession to the north line; or (b) agreed boundary to the north line. I think the appellant was entitled to have his theory of “agreed boundary” submitted to the Jury. The Trial Court, by refusing appellant’s Instruction No. 5, entirely eliminated that issue from the case although a considerable portion of the testimony had been directed toward the matter of “agreed boundary”. In the oral argument in this Court, the only objection that appellee’s counsel urged against appellant’s Instruction No. 5 was that the appellant was not entitled to assert “agreed boundary” as an alternative to adverse possession. I think he was; and the majority of this Court evidently so thought because the majority in justifying the refusal of the Trial Court to give the Instruction No. 5 uses this language: “While this is a correct statement of law as far as it goes, by its incompleteness it would have been calculated to confuse or mislead the jury. Merely to tell a jury of laymen that a presumption of law exists could not be helpful in this case. For the instruction to have been complete it should have told the jury that the presumption was entitled to such weight as the jury might see fit to attach to it and that the presumption was not conclusive and might be rebutted by evidence in the case.” I do not see the vice in the Instruction No. 5 that the majority urges; and the appellee did not claim that the instruction was indefinite. The Instruction No. 5 says in full: “If adjoining land owners, either by themselves or through their tenants and agents, acquiesce in and govern themselves by a division fence for thirty-five years, there is a presumption of law that such a division fence and line is an agreed division line, though the fence is not on the true line.” In. Deidrich v. Simmons, 75 Ark. 400, 87 S. W. 649, Justice McCulloch, speaking for this Court, used this language: “The proprietors of adjacent lands may by parol agreement establish an arbitrary division line, or an agreement may be inferred from long-continued acquiescence and occupation according to such line, and they will be bound thereby.” In Gregory v. Jones, 212 Ark. 443, 206 S. W. 2d 18, in discussing an agreed boundary case, we used this language: “It is true that in this case the original rail fence line was established without a prior dispute as to boundary ; but the recognition of that line for the many intervening years (34 in this case) shows a quietude and acquiescence for so many years that the law will presume an agreement concerning the boundary.” As I see it, appellant’s Instruction No. 5 is couched in'the language of the opinions of this Court as taken from the quotations above; and should have been given. The appellant’s claim of “agreed boundary” was not covered by any other instruction; and thus the Trial Court, by refusing the Instruction No. 5, deprived the appellant of a Jury decision on a vital issue in the case. My dissent goes only to the refusal of this Instruction.